                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION

                                  NO. 5:20-CR-00418-D-2



  UNITED STATES OF AMERICA
                                                             ORDER TO SEAL
      v.


  TRAVIS KEVIN HILL



       On motion of the Defendant, Travis Kevin Hill, and for good cause shown, it is hereby

ORDERED that [DE 79] be sealed until otherwise ordered by the Court, except that copies may

be provided to the United States Attorney's Office and Counsel for the above-named Defendant.

       IT IS SO ORDERED.

       This   _s__ day of March, 2021.



                                    United States District Judge




           Case 5:20-cr-00418-D Document 81 Filed 03/05/21 Page 1 of 1
